 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Tile Company, Division of Sikes Corporationand United Steelworkers of America, AFL-CIO-CLC. Case 9-CA-13773March 27, 1981DECISION AND ORDEROn September 5, 1980, Administrative LawJudge George Norman issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief,1and theGeneral Counsel filed a brief in answer to Re-spondent's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Florida Tile Company, Division of Sikes Corpora-tion, Lawrenceburg, Kentucky, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied:Substitute the following for paragraph 2(d):"(d) Post at its office and place of business inLawrenceburg, Kentucky, copies of the attachednotice marked 'Appendix.'12Copies of said notice,on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material."I Respondent's request for oral argument is hereby denied inasmuch asthe record, exceptions, and briefs adequately present the issues and thepositions of the parties.DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thehearing in this case was held in Lawrenceburg, Ken-tucky, on January 10 and 30 and February 13, 1980. Thecomplaint, which was issued on June 12, 1979, by theRegional Director for Region 9 of the National Labor255 NLRB No. 9Relations Board is based on a charge filed by UnitedSteelworkers of America, AFL-CIO-CLC (herein theUnion), on April 23, 1979, alleging that Respondent vio-lated Section 8(a)(1) and (3) of the National Labor Rela-tions Act, as amended (herein the Act), by issuing twowritten reprimands to employee Connie Beavers andthereafter discharging her.Respondent denied the substantive allegations of thecomplaint.All parties were given full opportunity to participate,introduce relevant evidence, to examine and cross-exam-ine witnesses, and to argue orally. The General Counseland Respondent filed briefs.Upon the entire record including my consideration ofthe briefs and careful observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent Florida Tile Company, Division of SikesCorporation, is engaged in the manufacture and distribu-tion of tile at its Lawrenceburg, Kentucky, facility.During the past 12 months, a representative period, Re-spondent sold and shipped goods and materials, valued inexcess of $50,000, from its Lawrenceburg, Kentucky, fa-cility directly to points outside the State of Kentucky.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act, engaged in commerce and an oper-ation affecting commerce within the meaning of Section2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC, is alabor organization within the meaning of Section 2(5) ofthe Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESConnie Beavers started working for Respondent at itsLawrenceburg, Kentucky, plant on November 12, 1977,and was terminated on March 23, 1979.1 She was em-ployed as a sorter of tiles along with certain other em-ployees who were in the same job classification. Shestarted getting involved in the union organizational driveat Respondent's plant in January. She attended her firstmeeting in January where she received union buttonsand pamphlets. She wore her union button on her shoul-der at work and succeeded in getting several fellow em-ployees to sign union authorization cards while at work.On Monday, March 19, about 4:30 a.m. (end of thethird shift, 6 p.m. to 4:30 a.m.) Connie Beavers and afellow worker, Nancy Caudill, were in the women'slocker room after work, attempting to get other employ-ees who also just finished work to sign union authoriza-tion cards.2As Nancy Caudill assisted Vickie Darnell infilling out a union authorization card, Connie BeaversAll events herein occurred in 1979 unless otherwise indicated.2 Pat Humphrey testified that she had not heard of anyone exceptConnie Beavers and Nancy Caudill trying to get people to sign union au-thorization cards. FLORIDA TILE COMPANY361approached employee Pat Humphrey and asked her tosign an authorization card. Pat Humphrey's version ofthe event is as follows:Well, I had just finished my shift and I was goinginto the locker room and Connie Beavers andNancy Caudill were in the locker room. And whenI walked in she asked me if I would like to sign aUnion card, and I said, "No way." And she said,"Oh, come on. If you do, everybody else will."And I said, "I don't know." And she said, "Comeon Pat." And I said, "Well, let me see it." SoNancy Caudill handed me a Union card. And I waslooking at it and I knelt down by the locker and Ihad an ink pen and the card in my hand and I start-ed to sign it.And I was thinking to myself that I didn't want tosign it and I kept telling Connie that I didn't wantto sign it. And about that time Joan Newton walkedout of the girls' restroom and she said, "Pat, whatare you doing." I said, "I don't know for sure whatI am doing yet." I said, "Connie wants me to signthis Union card."And she said, "Well I am not telling you what todo but if I was you, I wouldn't." And I said, "Idon't really want to." And then about that time,Connie jumps up and she says, "Pat, do you tellJoan who to-who to fuck, who, when, where, andhow." And Joan said, "Pat don't tell me what todo." And Connie says, "Okay, then don't let Joantell you what to do." And I said, "Joan don't tellme what to do." And she said, "Well she just fuck-ing did. She tried to tell you not to sign this Unioncard."And then I said, "Connie, I didn't want to sign thiscard before." And lets see-what else was there?She said something about, don't let Joan run yourlife. And I said, "Joan doesn't run my life." And Isaid, "I can run my own life." I said, "Didn't I tellyou my husband didn't want me to sign a Unioncard, because he was in a Union where he worked.And he said all it was good for was to take yourmoney, and he didn't want me to sign it." And thenshe asked me if my brother had a union where hewas working and did he complain about it. And Isaid, "Well, I don't know, I never heard him sayanything about it."And then she kept asking me to sign a card and Ikept telling her no, I didn't think I wanted to.And we got up and was fixing to leave the lockerroom, and she kept telling me to go ahead and letJoan run my fucking life. And I said, "Joan don'trun my life, I'm old enough to run my own." AndJoan says, "oh, come on." And as we walked outthe door she said, those dumb bitches-or damnbitches, something about bitches when we walkedout of the locker room.3I The above is a direct quote from the transcript by the Acme Report-ing Company, including punctuation or lack thereofNancy Caudill testified that Joan Newton came out ofthe bathroom "and she shook her head or said somethingto the effect, you better not, or, I wouldn't do that."Newton addressed her remark to Pat Humphrey. Shesaid that Pat Humphrey replied, "Well, I think maybe I'dbetter think about it a while." Connie then said, "Don'tyou have a mind of your own? Does Joan tell you whatto do? And Pat said 'Nobody tells me what the hell todo.' And Connie said 'Well, she just fucking well did."'Caudill testified further that words went back andforth between the three and, as Humphrey and Newtonwere leaving, "Connie was still saying something Joanand Pat-as Joan and Pat were going out the door,Connie was still saying something. I don't rememberwhat. And Joannie, as she was going out the door, says,'Oh, Connie, shut your fucking mouth,' in that tone ofvoice. Connie replied, 'If you think you can, come backand make me."'4Connie Beavers, Joan Newton, and Pat Humphrey hadgood relations prior to that conversation in the lockerroom. In fact, Newton and Beavers were in a carpool to-gether. Joan Newton and Pat Humphrey were scheduledto pick up Connie Beavers at Long John Silvers on theway to work and the three were to ride together at sameday to report to work at 6 p.m. Monday. In that connec-tion, Pat Humphrey testified that she and Joan Newtonwere supposed to give Connie Beavers ride to work thatMonday night, March 19. When asked whether they didpick up Connie Beavers, Humphrey said, "No, when wegot to where her car was parked she wasn't sitting in itand we didn't know whether she was waiting for us orwhatever, and we just went on and left her anyway."5Connie Beavers testified that on the evening of March 19she went to Long John Silvers to wait to be picked upby Cathy, Joan Newton, and Pat Humphrey. She satthere from 4:35 to 4:55 and, when no one showed up, sheleft and drove to work by herself. Concerning the con-versation of the morning of March 19, Pat Humphreytestified that that was the first time she had ever heardanyone cuss somebody like that (referring to ConnieBeavers' statements to her). However, on cross-examina-tion Humphrey admitted that she had called fellow em-ployee Linda Hahn a whore in the parking lot of theCompany, and that she and Hahn were on the ground ofthe parking lot "slugging it out." "She called me some-thing too. That's why I called her one." She was asked ifthat's when she accused Hahn of "shacking up" andHumphrey replied in the affirmative, adding that it wastrue. She said that, at the time, she told the Companywhat had happened. Both employees received warningslips for that incident.4 Caudill's version was corroborated by Beavers, and Humphrey's ver-sion was corroborated by Newton. According to the testimony of thosewitnesses and others, the language of the type used above was not un-common in the plant among both employees and supervisors. It appearsthat all three parties to that conversation used four letter words not onlythen but probably quite frequently in the plant. I believe Caudill's versionas to what Joan Newton said to Beavers as she was leaving the plant.I In view of that testimony the conclusion is inescapable that Hum-phrey and Newton could not have been too upset with Beavers' remarksto them on the morning of the same day inasmuch as they were preparedto pick her up.FLORIDA TILE COMPANY 361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeavers' Remarks to Charlie SmithBeavers said that on the evening of March 19, Hum-phrey and Newton were working across the room fromher and that it was not possible for anyone speaking in anormal tone to be heard from that distance. She said thatValerie Brock and she were talking to employee CharlieSmith who after speaking with them for a while wouldgo over and speak to Joan Newton and Pat Humphreyand then return and speak to them. He was going backand forth. About 10 p.m. she was approached by theleadlady, Betty Belt, and was told that Supervisor SteveMitchell wanted to see her upstairs. When she arrivedupstairs, Supervisors Steve Mitchell and Lois Tensleywere there. Mitchell said, "Connie, we're sending youhome." Beavers said, "For what?" Mitchell responded,"Joan and Pat are very upset so we're sending you homeuntil further investigated." Beavers replied, "Well, whatam I supposed to do? How will I know when to comeback to work?" Mitchell said, "You call in Thursday at9:00 and ask to speak to Bill Auvil." Whereupon, theguard was summoned and he escorted her out of theplant.Thursday morning at 9 o'clock, Beavers called BillAuvil, personnel manager as she was instructed. Auviltold her to call back Friday at 12; that they were stillinvestigating. On Friday, the 23d, about 11:30 a.m., Pro-duction Manager Bobby McFarland phoned and askedher to appear at the plant; they wanted to hear her sideof the story. Beavers arrived at the plant about 2:30 thatafternoon and was directed to McFarland's office. Pres-ent were McFarland and Steve Mitchell. McFarlandsaid, "Connie we're ready to hear your side of the storynow." Beavers told her side of the story and when shefinished McFarland said, "Is that all you have to say?"She replied, "Yes sir, that's the way that I rememberedit." McFarland asked Mitchell if he had any questions.Mitchell replied that he had none. McFarland thenopened his desk drawer, removed two yellow slips andplaced them on the table. When Beavers asked whatthey were, McFarland told her that one was for her har-assing and badgering an employee and the other for vi-cious and malicious false statements about a fellow em-ployee. Beavers said, "Well, you've already had yourmind made up to fire me before you even heard my sideof the story." McFarland responded that he wanted togive her a fair chance. Beavers said, "You call it fairwhen you've already got your yellow slips made up?You haven't even heard the first word from me."McFarland replied, "Well, we went over the case realwell and we both decided that you deserve a yellow slipfor each incident."Concerning the latter incident, Charlie Smith testifiedthat on the evening in question he was in conversationwith Connie Beavers and that Connie was telling himand Valerie Brock about employee Paul Satterly and PatHumphrey. She said that they had a date at 3 or 4o'clock in the morning after work and that he tried tohave sex with her and she refused him. Smith said thatConnie also said, "What else would you expect if some-one asked you out at 3 or 4 o'clock in the morning.What else do you expect? You know that's what theywant to do." He said that Beavers was talking about thepeople who go tell about the Union and "stuff like thatthat ought to have their butt kicked." He said that Bea-vers also told him that she "wouldn't touch Pat Hum-phrey with a 10-foot pole because she was scared shemight have VD."Pat Humphrey testified that she learned of the conver-sation between Beavers and Smith from Joan Newton.Newton told her that Connie Beavers told Charlie Smiththat she, Pat Humphrey, was "playing up to Paul Satter-ly and that when I went out with him I wouldn't evenlet him kiss me. And she just, you know, was talkingabout me and everything. So I went up and told SteveMitchell about it." Humphrey further testified that whileshe was sitting in Mitchell's office, Mitchell called Char-lie Smith to the office and he told Mitchell what Beavershad said.6Bob McFarland testified that the incidentswere reported to him and he instructed the plant man-ager to make an investigation. He said that following theinvestigation he asked that two separate written warn-ings be drawn up for Beavers. He said that they werewritten up and he put them in his desk drawer. He statedfurther that when he spoke to Connie Beavers he toldher that if she could bring him proof or witnesses thatpointed out that she did not do what she was accused of,the written warnings would be torn up, but that she hadnothing to say about that. When McFarland was askedwhether Pat Humphrey or Joan Newton were givenwritten warnings he replied in the negative and statedthat he had no facts showing that they were at fault.7Supervisor Steve Mitchell testified that on the Fridaythat Connie Beavers was fired, Bob McFarland, Jim Jef-fries, Bill Auvil, and he discussed whether to issue onewritten warning or two. He said that the decision was toissue two written warning slips. When asked who sug-gested that the two warnings be given, Mitchell said,"Bob McFarland."s6 Pat Humphrey admitted that she did in fact go out with Paul Satterlybut that she was separated from her husband at that time.7 With respect to the first incident, McFarland did admit that NancyCaudill did report to him that Joan Newton used the foul language re-ferred to above.8 Connie Beavers was terminated on March 23 for receiving threeyellow written warnings within 12 months as per Respondent's policy re-quiring the automatic termination of any and all employees receivingthree written warnings in 12 months. Beavers received her first warningslip for excessive absenteeism on January 31. Her second warning slip forharassing and badgering a fellow employee on March 19 and her thirdand final warning slip for making false and malicious statements about afellow employee also on March 19. Beavers admits her first warning slipwas not because of her union activity. It is especially noted that the firstconversation of March 19 took place after working hours in a nonwork-ing area and the second conversation occurred at the beginning of theshift at 6 p.m. on the same day, March 19. Respondent's contention thatthey occurred on March 18 and 19 is rejected. Even though the confron-tation occurred at the end of the shift and the second episode occurredduring the next working period on the same day, I consider the secondmatter a continuation of the first and not two separate infractions callingfor two separate written warnings regardless of the merits of Respond-ent's action. I am convinced that Respondent was bent on dischargingBeavers and the decision to issue two warnings for what was essentiallyone event was based on providing three reprimands within a 12-monthperiod, thus making her discharge automatic.-- ---- - FLORIDA TILE COMPANY363Discussion and ConclusionsThis is a case involving a typical union organizationaldrive in which some of the more active employees at-tempted to get their fellow employees to sign union au-thorization cards and while so doing they may have vio-lated a company rule and were discharged ostensibly forsuch violation. The question to be resolved here iswhether Respondent reprimanded and discharged em-ployee Connie Beavers violating company rules (receiv-ing three written reprimands or written warnings withina 12-month period) without regard to her union activityor whether she was discharged because of her union ac-tivity.The fact that employees Connie Beavers and NancyCaudill had been engaged in union activity is undisput-ed.9Likewise, the fact that Connie Beavers used profan-ity in her conversation of the morning of March 19 isnot in dispute. However, many other employees includ-ing Joan Newton and Pat Humphrey used profanity intheir conversations in the plant both while on duty andoff duty. Indeed, Joan Newton's profanity matched thatof Beavers in their March 19 early morning conversationleading to the reprimand and discharge of Beavers. JoanNewton was an instigator who interfered with ConnieBeavers while she was trying to get fellow employee PatHumphrey to sign a union authorization card in a non-working area and on nonworking time. Neither Newtonnor Humphrey received written warnings for their be-havior on the morning of March 19 although Newton'slanguage was as profane as Beavers'.Pat Humphrey's (admission by Humphrey) fight withemployee Linda Hahn in the parking lot of the companyat which time Humphrey called Hahn a "whore" and ac-cused her of "shacking up" was certainly a more seriousconfrontation ("slugging it out") than that which oc-curred in the locker room on the morning of March 19.Yet Respondent, in that situation, gave warning slips toboth employees rather than singling out one as it did inthe case of Beavers. I suspect the apparent equal treat-ment by Respondent in that case resulted from the ab-sence of union activity as a factor.Respondent exaggerated the effect of the March 19morning conversation on Humphrey and Newton byclaiming that they were very upset. Just a few hoursafter that episode Humphrey and Newton were about togive Beavers a ride to work but continued on withouther when they did not see her at the appointed place andtime. Newton and Humphrey could not have been veryupset if according to Humphrey they were prepared togive Beavers a ride as previously scheduled if she hadbeen there. I conclude that Beavers, Humphrey, andNewton, who had been fairly close associates, were ac-customed to using profanity in their everyday communi-cations. Respondent was aware of the widespread use ofprofanity among its employees as a common everydayoccurrence. Respondent's own exhibits demonstrated itsawareness. The exhibits consisted for the most part ofwritten warnings to several employees for using profan-ity in the shop. However the issue is not whether or not9 As previously indicated. Pat Humphrey did not know of any employ-ees besides Beavers and Caudill who engaged in union activityRespondent condoned profanity among its employees butwhether it discriminated against a particular employeewho used profanity by punishing that employee to theexclusion of others using profanity in the same incidentbecause that employee was soliciting union authorizationcards at that time. I do not consider that Beavers' con-duct on the morning of March 19 could be characterizedas "harassing and badgering another employee to dosomething against her will"; the facts simply do not sup-port that characterization. It is evident that Connie Bea-vers was singled out and treated dicriminatorily, vis-a-visNewton and Humphrey. Respondent seized upon the al-leged profanity used by her as a pretext to cover the realreason for the discharge of Beavers; namely, her supportfor and activities on behalf of the Union. Shattuck DennMining Corporation (Iron King Branch), 151 NLRB 1328(1965), enfd. 362 F.2d 466 (9th Cir. 1966).As or the warning Beavers was issued on the eveningof March 19 "for making vicious and malicious state-ments" about a fellow employee, the facts do not supportthat charge either. Although Connie Beavers' discussionwith employee Charlie Smith concerning the behavior ofPat Humphrey and Paul Satterly is neither proper noracceptable, the statements were not untrue'°and ap-peared to be of the type that everyone at some time orother is subjected to because of sometimes unavoidablesocial business contacts. Reputations, good or bad, areformed on the basis of such discussions conducted out ofthe presence of the subject. Such talk is especially vi-cious and malicious when it is false. Moreover, the con-versation between Beavers and Smith out of hearingrange of Newton and Humphrey did not, nor was it in-tended to, reach the ears of either. It was Newton'stroublemaking tendencies or "instigating propensities"that caused Charlie Smith to reveal what Beavers hadsaid, to Newton and later to Humphrey and SupervisorMitchell. Again, nothing would have come of the inci-dent if Newton had not interfered.As for Respondent, it appears that it seized upon thissecond and otherwise personal matter to come up withthe needed "two more warnings" to make a total ofthree to justify, under its own rules, the automatic dis-charge of Beavers. The fact that Respondent discussedwhether to issue one or two warnings among its supervi-sors reveals that even Respondent considered the Bea-vers-Smith conversation of the evening of March 19 buta continuation of the 4:30 a.m. March 19 incident. Onewarning would have been more appropriate but only onewarning would not have given Respondent the requiredthree warnings to effect an immediate discharge. Thus,the decision to issue two provided the vehicle for the in-stant discharge of Beavers.I find that Respondent's entire conduct in this matterwas illegally motivated. The warnings and discharge ofConnie Beavers were because of her union activity andnot for the reasons given by Respondent, which I find tobe pretextual.'o Pat Humphrey admitted dating Paul Satterly on the occasion inquestion.FLORIDA TILE COMPANY 363_ 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Florida Tile Company, Division of Sikes Corpora-tion, is an employer within the meaning of Section 2(2)of the Act, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. United Steelworkers of America, AFL-CIO-CLC,is a labor organization within the meaning of Section2(5) of the Act.3. Respondent issued written reprimands to employeeConnie Beavers because of her sympathy for, member-ship in, or activities on behalf of the Union.4. Respondent discharged employee Connie Beaversbecause of her sympathy for, membership in, or activitieson behalf of the Union.5. Respondent discriminated in regard to hire andtenure of employment of its employees by said repri-mands and discharge and engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.6. Respondent interfered with, restrained, and coerced,and is interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7of the Act.THE REMEDYHaving found that Respondent has committed certainunfair labor practices it will be recommended that Re-spondent be ordered to cease and desist therefrom andtake certain affirmative actions necessary to effectuatethe purposes of the Act.I have found that Respondent reprimanded and dis-charged Connie Beavers in violation of the provisions ofSection 8(a)(3) and (1) of the Act. I shall therefore rec-ommend that Respondent make Connie Beavers wholefor any loss of pay for which she has suffered as a resultof the discrimination practiced upon her. The backpayprovided herein with interest thereon is to be computedin the manner prescribed in F W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977). I shall also recommend that Respond-ent expunge from its personnel records all references tothe two written reprimands issued to employee ConnieBeavers on or about March 23, 1979.Upon the basis of the foregoing findings of fact, con-clusions of law, upon the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER lRespondent, Florida Tile Company, Division of SikesCorporation, Lawrenceburg, Kentucky, its officers,agents, successors, and assigns, shall:1. Cease and desist from:'' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Issuing written reprimands to its employees becauseof said employees' membership in, sympathy for, and/oractivities on behalf of the Union.(b) Discharging its employees and failing and refusingto reinstate them to their former positions of employmentbecause of said employees' membership in, sympathy for,or activities on behalf of the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Connie Beavers immediate and full reinstate-ment to her former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges, andmake her whole for any loss of earnings suffered by heras a result of her discharge, in the manner set forth inthe section herein entitled "The Remedy."(b) Expunge from the personnel records of ConnieBeavers the written reprimands issued to her on or aboutMarch 23, 1979.(c) Preserve and, upon request, make available to theBoard or its agents all records necessary to analyze theamount of backpay due under the terms herein.(d) Post at its office and place of business at Law-renceburg, Kentucky, copies of the attached noticemarked "Appendix."'2Copies of said notice on formsprovided by the Regional Director for Region 9, afterbeing duly signed by Respondent's authorized repre-sentatives, shall be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Re-spondent shall take reasonable steps to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days of this Order, what steps Respondenthas taken to comply herewith.12 In the event the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT issue written reprimands to ouremployees because of their membership in, sympa-thy for, or activities on behalf of the Union.WE WILL NOT discharge our employees andthereafter refuse ro reinstate them to their formerpositions of employment because of their member-ship in, sympathy for, and/or activities on behalf ofthe Union.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees in FLORIDA TILE COMPANY365the exercise of their rights to self-organization, toform, join, or assist United Steelworkers of Amer-ica, AFL-CIO, or any labor organization, to bar-gain collectively through representatives of theirown choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany or all such activities.WE WILL offer Connie Beavers immediate andfull reinstatement to her former position or, if suchposition no longer exists, to substantially equivalentposition, without prejudice to her seniority or otherrights and privileges, and make her whole for anyloss of earnings suffered by her plus interest as aresult of her termination.WE WILL expunge from our personnel records allreferences to the two reprimands issued to ConnieBeavers on or about March 23, 1979.FLORIDA TILE COMPANY, DIVISION OFSIKES CORPORATION